Citation Nr: 1437062	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disorder.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder, to include claimed as secondary to a service-connected disability.

4. Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a right leg disorder, to include claimed as secondary to a service-connected disability.

6.  Entitlement to service connection for a left hip disorder, to include claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 1966.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the RO.  In that rating decision, the RO declined to reopen claims for entitlement to service connection for right ankle, right leg and left hip disorders.  

The Board notes that the RO has denied the claims for service connection for the right ankle, right leg and left hip disorders on the merits, as reflected in the July 2008 rating decision.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issues of entitlement to service connection for a right ankle disorder, a right leg disorder, to include claimed as secondary to a service-connected disability and a left hip disorder, to include claimed as secondary to a service-connected disability (on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2008 rating decision, the Veteran was denied entitlement to service connection for a right ankle disorder. The Veteran did not perfect his appeal to this decision, and new and material evidence was not received within one year of the issuance of this rating decision.   

2. The evidence associated with the claims files subsequent to the July 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disorder. Such evidence is not cumulative or redundant of evidence already of record. 

3. In a July 2008 rating decision, the Veteran was denied entitlement to service connection for a right leg disorder. The Veteran did not perfect his appeal to this decision, and new and material evidence was not received within one year of the issuance of this rating decision.   

4. The evidence associated with the claims files subsequent to the July 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right leg disorder. Such evidence is not cumulative or redundant of evidence already of record. 

5. In a July 2008 rating decision, the Veteran was denied entitlement to service connection for a left hip disorder. The Veteran did not perfect his appeal to this decision, and new and material evidence was not received within one year of the issuance of this rating decision.   

6. The evidence associated with the claims files subsequent to the July 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder. Such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSIONS OF LAW

1. The July 2008 rating decision, which denied service connection for a right ankle disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302 (2013). 

2. The evidence received subsequent to the July 2008 rating decision is new and material, and the claim for service connection for a right ankle disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The July 2008 rating decision, which denied service connection for a right leg disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302 (2013). 

4. The evidence received subsequent to the July 2008 rating decision is new and material, and the claim for service connection for a right leg disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. The July 2008 rating decision, which denied service connection for a left hip disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302 (2013). 

6. The evidence received subsequent to the July 2008 rating decision is new and material, and the claim for service connection for a right ankle disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been submitted to reopen the claims for entitlement to service connection for a right ankle disorder, a right leg disorder and a left hip disorder, to include claimed as secondary to a service-connected disability, the RO had a duty to notify the Veteran of what information or evidence was needed in order reopen his claim.  However, in the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Laws and Regulations- New and Material

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO previously considered and denied service connection for a right ankle, a right leg and left hip disorders in a July 2008 rating decision.  In particular, the RO found that the evidence did not show that the Veteran had current right ankle and right leg disorders. Additionally, the RO found that without service-connected disability, service connection for a left hip disorder on a secondary basis could not be established. Further, the RO found that the evidence did not show that the claimed left hip disorder was related to his active military service.  The Veteran was informed of the decision and his appellate rights, but he did not perfect an appeal regarding these issues.  There was also no evidence received that pertained to the claims within one year of the issuance of the decision.  Therefore, the July 2008 rating decision became final. 38 C.F.R. §§ 3.156, 20.302.  

In August 2010, the Veteran requested that his claims be reopened.  The evidence received since the July 2008 rating decision includes the transcript of the Veteran's December 2011 hearing before a decision review officer (DRO), the transcript of the Veteran's December 2012 hearing before the undersigned VLJ and VA treatment records.  In the hearing transcripts the Veteran describes the nature of his right ankle, right leg and left hip disorders and how they onset. The VA treatment records document diagnoses of current right ankle and right leg disorders. Specifically, a March 2010 MRI of the right ankle shows venous varicosities with small lateral joint effusion. There was no evidence of bone or ligamentous abnormality. A March 2010 VA orthopedic surgery consult documents diagnoses of status post right ankle sprain, status post infection, right ankle, unstable right ankle, calcification peripheral vascular disease arteries, foot and ankle and varicosities, right lower extremity. A March 2012 VA treatment record documents a diagnosis of a right ankle sprain. This evidence is not cumulative and redundant of the evidence previously considered, as there had been no valid diagnosis regarding right ankle and right leg pathology at that time.  The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a right ankle, right leg and left hip disorders.  


ORDER

The application to reopen a claim for service connection for a right ankle disorder is granted. 

The application to reopen a claim for service connection for a right leg disorder is granted. 

The application to reopen a claim for service connection for a left hip disorder is granted. 


REMAND

Having reopened these claims, the Board finds that further development is warranted. The Veteran asserts that he sustained a right ankle injury that has resulted in current disability. Further, he asserts he has right leg and left hip disorders causally related to a right ankle disorder. 

Service treatment records document treatment for right ankle injury sustained in September 1965. A September 1965 service treatment record reflects the Veterans complaints of pain in his lower leg and ankle on the right and the treatment related thereto. In the January 2010 report of VA examination, the examiner opined that the Veteran "does not have a right leg condition and there is no evidence of a right ankle condition and his symptoms are primarily due to peripheral vascular disease, which is not related to military service." The examiner further opined that "the Veteran's mild arthritis of the left hip is not due to his right lower extremity condition." 

The Board finds this examination inadequate. To the extent that the examiner finds that there is no current right ankle or right leg disability, this conclusion is deficient. The Board reiterates service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). To the extent that peripheral vascular disease is diagnosed, the examiner offers insufficient rationale for the conclusion that it is not related to military service.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the inadequacy of the VA examination as noted above, remand is warranted to obtain a more thorough opinion.

Additionally, the Board notes that the Veteran claims right leg and left hip disorders as a result of service-connected disability. Under 38 C.F.R. § 3.310(a) (2013), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). In light of the action directed herein, in rendering opinions as to etiology of the right leg and left hip disorders, the examiner must also address whether such disorder is due to or the result of a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his complaints of right ankle, right leg and left hip disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A clinical history should be obtained. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has or, at any time during the appeal period, had right ankle disorder, right leg disorder or left hip disorder due to injury sustained in service.

Specific to the claims for service connection for a right leg disorder and left hip disorder, the examiner should also provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a service-connected disability caused or aggravated the Veteran's claimed right leg and left hip disorders? If aggravation of the right leg and left hip disorders by a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.
 
The examination report must include complete rationale for all opinions and conclusions reached.

2. Then, the RO should readjudicate the Veteran's claims for entitlement to service connection for a right ankle disorder, a right leg disorder and a left hip disorder. If the determinations remain unfavorable to him, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


